Citation Nr: 1623127	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a right shoulder disability as secondary to service connected ankylosing spondylitis or ulcerative colitis with pouchitis. 

2. Entitlement to an initial evaluation in excess of 10 percent prior to February 13, 2013, and in excess of 20 percent as of that date, for ankylosing spondylitis with sacroiliitis.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), with special monthly compensation (SMC) at the (s) rate, prior to May 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded the issues on appeal for further development in November 2012. 

In an April 2013 rating decision, the RO granted TDIU effective May 5, 2009 based solely on the Veteran's ulcerative colitis with pouchitis, as well as entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) as of that date, with a total schedular rating effective February 13, 2013.  In this decision, the Board is granting an earlier effective date for TDIU back to the September 2008 date of claim for an increased rating.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the maximum benefits have been granted, including via TDIU, the evaluation of the Veteran's ulcerative colitis with pouchitis is resolved fully in favor of the claim, and therefore is no longer on appeal. 

In April 2012, the Veteran and his sister testified at a hearing before the Board.  A transcript is of record. 

In a July 2013 written statement, the Veteran waived his right to initial review by the agency of original jurisdiction (AOJ) of any additional evidence submitted after the last supplemental statement of the case was issued.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this right is waived by the appellant).  Moreover, no new evidence pertinent to the claims on appeal has been added to the record since they were last adjudicated by the AOJ. 

In a January 2013 statement (submitted on a VA Form 21-4142), the Veteran raised a new claim for costochondritis (Tietze syndrome) secondary to ankylosing spondylitis.  Further, as noted in the Board's November 2012 decision, in a February 2009 statement and at the April 2012 Board hearing, the Veteran raised the issues of entitlement to service connection for a left shoulder disability, a neck disability, and a bilateral knee disability, all as secondary to his service-connected ulcerative colitis with pouchitis and ankylosing spondylitis.  These issues have not been addressed by the AOJ.  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 

The service connection claim for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 13, 2013, the Veteran's ankylosing spondylitis with sacroiliitis was manifested by pain, stiffness, and limited motion, with flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. As of February 13, 2013, the Veteran's ankylosing spondylitis with sacroiliitis was manifested by pain, stiffness, and limited motion, with flexion greater than 30 degrees, and no favorable or unfavorable ankylosis. 

3. Unemployability due to service-connected ulcerative colitis with pouchitis is shown as of the September 25, 2008 date of claim for an increased rating.

4. As of September 25, 2008, a total rating based on unemployability is in effect for service-connected ulcerative colitis with pouchitis, and a combined 60 percent rating is in effect for service-connected depression disorder with fatigue and ankylosing spondylitis with sacroiliitis. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to February 13, 2013, and in excess of 20 percent as of that date, for ankylosing spondylitis with sacroiliitis,
have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2015). 

2. Entitlement to TDIU is established effective September 25, 2008.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

3. Entitlement to SMC at the (s) rate is established effective September 25, 2008.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in October 2008, December 2008, and March 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records pertaining to a claim for SSA disability benefits, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in April 2009 and February 2013 that include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's ankylosing spondylitis with sacroiliitis since the last examination was conducted.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in November 2012 to obtain additional records and to afford the Veteran a new VA examination.  All of these actions have been accomplished.  Accordingly, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before the undersigned in April 2012.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issue of the severity of the Veteran's lumbosacral spine disability  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Initial Rating 

The Veteran seeks a higher initial rating for his service-connected ankylosing spondylitis with sacroiliitis (lumbosacral spine disability).  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Veteran's lumbosacral spine disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 5240, which pertains to ankylosing spondylitis. 
The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The April 2009 VA examination report reflects that the Veteran had chronic bilateral sacroiliac pain and low back pain and stiffness, with intermittent daily exacerbations as often as three to four times per day.  He described the pain as sharp, agonizing, severe, continuous, throbbing, and burning.  It was aggravated by any turning of the back, lifting, bending, constant pressure which sometimes improved with lying down and worsened with standing or sitting for long periods.  

With regard to functional impairment, the Veteran reported "some trouble" with long distance walking, hiking, and playing golf due to the chronic low back pain and stiffness and related symptoms, as well as the bilateral sacroiliac joint pain and stiffness.  He also had trouble with doing "lawn work" and snow plowing, as well as difficulty with prolonged sitting, standing, ambulation, and driving, due to these symptoms.  

The Veteran reported daily flare-ups that occurred after any excessive ambulation or back movement, especially forward flexion, needed for activities of daily living.  Prolonged sitting, standing, or prolonged driving also caused flare-ups, as well as moderate house work, deep coughing, sneezing, sudden moving, and stormy or damp "bad" weather.  The flare-ups were described as worsening back pain, stiffness, and spasm lasting two to four hours.  They did not cause greater limitation of motion or function.  The Veteran also denied worsening fatigue, lack of endurance, and lack of strength, and stated that the flare-ups were never incapacitating or limited all his activities of daily living, and never forced the Veteran to be absent from work.  He reported no additional limits on functional ability on repeated use or during flare-ups.  According to the Veteran, there were no additional degrees of limitation of motion on repeated use or during flare-ups.  Alleviating factors included lying down with a pillow between the knees, and resting or taking more medications. 

On examination, the Veteran was observed walking down the hall comfortably without any difficulty and getting up from the chair without any difficulty.  He had no difficulty when trying to sit on the examining table or walking back to the chair.  The Veteran's gait was normal and there was no evidence of abnormal weightbearing.  There was no evidence of spasms, guarding, localized tenderness, or weakness.  The symmetry in appearance of the spine was normal, and there were no abnormal spinal curvatures.  There was no ankylosis of the thoracolumbar spine.  On range of motion testing, flexion was from 0 to 90 degrees, with pain beginning at 90 degrees.  Extension was from 0 to 30 degrees with pain beginning at 30 degrees.  Right lateral flexion was from 0 to 30 degrees with no pain.  Left lateral flexion was from 0 to 30 degrees with no pain.  Lateral rotation was from 0 to 45 degrees bilaterally, with no pain.  There was no additional loss of range of motion on repetitive testing.  The examiner noted that there minimal limitations related to some subjective complaints of mild nonspecific discomfort toward the extremes of the ranges of motion in flexion and extension, and no additional loss of motion with repetitive use secondary to fatigue, pain, or lack of endurance.  An X-ray study of the lumbar spine showed minor anterior wedging of the L1 vertebral body, which was found to be "probably chronic and degenerative."  The lumbar spine was otherwise intact.  An X-ray study of the sacroiliac joints showed that they were indistinct and partly fused, which was possibly due to ankylosing spondylitis.  

The examiner diagnosed low back pain secondary to degenerative disc disease as well as partly ankylosing spondylitis related to ulcerative colitis.  The examiner stated that there was no evidence of radiculopathy or myelopathy or other spinal involvement, and no neurologic or acute nerve root impingement complications or IVDS were noted.  There was also no evidence of spinal ankylosis, per the examiner. 

The February 2013 VA examination report reflects that the Veteran reported chronic pain and limited motion of the spine.  He denied that flare-ups had an impact on functioning of the thoracolumbar spine.  On range of motion testing, forward flexion of the thoracolumbar spine was to 35 degrees, with pain beginning at this point.  Extension was to 15 degrees, with no objective evidence of painful motion.  Right lateral flexion was to 15 degrees, with no objective evidence of painful motion.  Left lateral flexion was to 20 degrees, with no objective evidence of painful motion.  Right and left lateral rotation was to 20 degrees bilaterally, with no objective evidence of painful motion.  There was no additional loss of range of motion after repetitive testing, with three repetitions.  The examiner indicated that less movement than normal, weakened movement, and pain on movement contributed to functional loss or impairment.  Localized tenderness, guarding or muscle spasm were not observed on examination.  The Veteran did not have radicular pain or signs or symptoms due to radiculopathy, or other neurologic abnormalities or findings related to the thoracolumbar spine disability.  The Veteran did not have IVDS.  The examiner opined that the Veteran's significant limitation of movement would make it difficult for him to work to work in even a sedentary occupation. 

Prior to the February 2013 VA examination, the preponderance of the evidence shows that the Veteran's lumbosacral spine disability was not manifested by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Further, the preponderance of the evidence shows that the Veteran's lumbosacral spine disability has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine during the pendency of this claim.  See 38 C.F.R. § 4.71a. 

Although he has a diagnosis of ankylosing spondylitis, that diagnosis itself does not show that he has ankylosis, which is defined as fixation of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  Indeed, ankylosing spondylitis is contemplated under DC 5240, which is governed by the General Rating Formula, and thus clearly cannot establish ankylosis by virtue of the diagnosis alone.  
Although the Veteran has fusion of the bilateral sacroiliac joints and stiffness, the examiners did not find ankylosis of any segment of the spine; indeed, he had some range of motion in all relevant planes of movement.  

Finally, with regard to the DeLuca criteria, while the Veteran has reported flare-ups, the evidence of record, including his own statements as documented in the VA examination reports, and the examination findings themselves, shows that the Veteran does not have additional functional loss, including due to factors such as (but not limited to) pain, incoordination, fatigability, lack of endurance, swelling, or deformity, beyond that recorded in the range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The evidence also does not indicate flare-ups lasting long enough to further impair earning capacity beyond the baseline disability already compensated under the current ratings assigned, and the Veteran denied such further impairment at the VA examinations.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  Pain during range of motion testing, was recorded by the examiners at the point where it began, and no further limitations were noted due to pain or other factors such as weakness, including on repetitive testing.  Thus, the presence of pain or other symptoms during range of motion testing does not establish further functional impairment warranting a higher rating, but rather is factored into the ratings currently assigned.  See Mitchell, 25 Vet. App. at 43 (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  

Accordingly, the criteria for ratings greater than 10 percent prior to February 13, 2013, and greater than 20 percent as of that date, have not been met or more nearly approximated under the General Rating Formula.  See 38 C.F.R. § 4.71a. 

With regard to the General Rating Formula for IVDS based on incapacitating episodes, the April 2009 and February 2013 VA examination reports show that the Veteran has not had IVDS.  Moreover, the evidence of record does not show that the Veteran has had incapacitating episodes due to IVDS during the pendency of this claim, which are defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).  

The Board has considered the application of other diagnostic codes, and finds that a separate or higher rating is not warranted under any other diagnostic code.  With regard to the Veteran's bilateral sacroiliac pain and stiffness, with X-ray findings of fusion, DC 5236 pertains to sacroiliac injury and weakness, which is also evaluated under the General Rating Formula.  38 C.F.R. § 4.71a.  Under the General Rating Formula, Note (6), disability of the thoracolumbar spine and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments.  Id.  This provision indicates that sacroiliac disability is not compensable separately from other disability of the thoracolumbar spine, but is rather included under that category.  Cf. 38 C.F.R. § 4.45 (providing that the lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions) (emphasis added).  Moreover, the above evidence describes all disabling manifestations of the Veteran's service-connected ankylosing spondylitis with sacroiliitis.  Thus, to assign a separate rating on the sole basis of this distinct diagnosis would result in compensating twice for manifestations of the same disability under various diagnoses, which would contravene the rule against pyramiding.   See 38 C.F.R. § 4.14.  Thus, a separate rating is not warranted for the sacroiliac pathology. 

Degenerative arthritis of the spine is compensated under DC 5242, which is also governed by the General Rating Formula.  See 38 C.F.R. § 4.71a.  For the reasons already discussed with regard to the sacroiliac pathology, a separate rating may not be assigned for the degenerative arthritis, as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  A separate rating may also not be assigned under DC 5003 for arthritis, as a compensable rating has already been assigned under the General Rating Formula based on limitation of motion.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14. 

The VA examination reports show that there are no associated neurologic abnormalities, and there is no other evidence of such.  Accordingly, consideration of whether a separate rating may be assigned for associated neurologic abnormalities is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The evidence shows that the Veteran's lumbosacral spine disability has not met or more nearly approximated the criteria for ratings higher than those already assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's lumbar spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's lumbosacral spine disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his lumbosacral spine disability is manifested by ankylosing spondylitis, degenerative changes, fusion of the bilateral sacroiliac joints and stiffness (sacroiliitis), limitation of motion, and pain and stiffness, with associated functional impairment.  These manifestations are contemplated under 38 C.F.R. § 4.71a, DC's 5240 (ankylosis spondylitis), 5236 (sacroiliac injury and weakness) and 5242 (degenerative arthritis of the spine), which are evaluated under the General Rating Formula or the Formula for Rating IVDS, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.45 (providing that both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions).  

Further, by regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's lumbosacral spine disability.  See 38 C.F.R. § 4.1.  Viewed in this light, the rating criteria, which are generally cast in objective clinical terms, serve as markers of disability without describing how that disability may manifest in everyday life, and thus cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, or example of functional impairment, when they are generally devoid of any such description whatsoever.  Pursuant to 38 C.F.R. § 4.1, the burden is not on the Board to show or explain how the rating criteria are adequate, whose broad net (even with all the gaps in terms of description of symptoms, pathology, functional impairment, etc.) must be assumed to capture in its sweep a wide range of disabling manifestations in the context of daily life and work, but rather on the party seeking extraschedular referral. 

Accordingly, although not every diagnosis or specific clinical finding pertaining to the Veteran's lumbosacral spine disability may be mentioned in the rating criteria, such as anterior wedging or fusion of the sacroiliac joints, the applicable diagnostic codes and regulations effectively contemplate all disabling effects from them as shown by the evidence of record discussed above, including loss of range of motion, symptoms such as pain and spasms, stiffness, and resultant functional impairment.  See 38 C.F.R. § 4.71a, General Rating Formula; 38 C.F.R. §§ 4.40, 4.45.  Indeed, the evidence of record reflects that the fusion of the sacroiliac joints is a known manifestation of ankylosing spondylitis, and thus is arguably contemplated by DC 5240 as well.  Further, just as separate ratings would not be warranted for different diagnoses or clinical findings resulting in the same disability, referral for extraschedular consideration is not warranted solely based on clinical findings that do not produce disability distinct from or in addition to what is already compensated under the schedular criteria.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided).  As discussed above, the Veteran's various diagnoses do not produce distinct disabilities, but rather are all manifested by the same symptoms and functional impairment of the thoracolumbar compensated under the General Rating Formula. 

Circumstances unique to the Veteran or not mentioned in the rating criteria, such as difficulty doing lawn work or operating a snow plow, do not indicate that the lumbosacral disability itself is exceptional or unusual, or more severe than that contemplated by the criteria.  The issue of whether a disability is adequately captured by the schedular criteria is determined based on the manifestations of the disability and associated functional impairment, and not on external circumstances, unless the external circumstances somehow indicate that the underlying disability itself is outside the schedular norms.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not in itself provide a basis for extraschedular referral).  Difficulty doing yardwork, for example, does not appear inconsistent with the pain and limited motion compensated under the General Rating Formula and sections 4.40 and 4.45 of the regulations.  Moreover, as noted above, the rating criteria already take into account functional loss, even if they do not describe the functional loss as it manifests in the context of daily life and employment.  Specific challenges caused by the Veteran's lumbosacral spine disability cannot alone support an exceptional or unusual disability picture solely on the basis that they are not mentioned in the rating criteria, which are cast in general terms devoid of examples of such challenges, as explained above, and instead are usually based on objective clinical findings serving as markers of disability at various levels.  There is no indication that the Veteran's challenges or functional impairment as described by him are inconsistent with or more severe than the disability picture compensated under the rating schedule, such as to render application of the schedular criteria impractical for evaluating the Veteran's lumbosacral spine disability.  

In short, there are no manifestations of the Veteran's lumbosacral spine disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's lumbosacral spine disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Because a total disability rating is already in effect for the entire period under review, consideration of the combined effects of service-connected disability in terms of whether extraschedular referral is warranted is moot.  See id. (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  

In sum, the preponderance of the evidence shows that the Veteran's ankylosing spondylitis with sacroiliitis has not met or more nearly approximated the criteria for a rating in excess of 10 percent prior to February 13, 2013, and in excess of 20 percent as of that date.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher rating is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. TDIU and SMC at the (s) Rate Prior to May 2009

The RO granted entitlement to TDIU for the service-connected ulcerative colitis with pouchitis effective May 2009 in the April 2013 rating decision.  The effective date was based on the Veteran's May 2009 application for TDIU.  SMC at the (s) rate was also granted as of May 2009 based on the award of TDIU.  Although the effective date was based on the date of the application for TDIU, the Board finds that an earlier effective date of September 25, 2008 is warranted based on the claim for an increased rating for ulcerative colitis with pouchitis, which also raised the issue of entitlement to TDIU based on this disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is part and parcel of the evaluation of a service-connected disability when the claimant or the record raises the issue of unemployability as a result of that disability).  The evidence shows that the Veteran has not worked since June 2008 and supports unemployability since the September 2008 date of claim due to service-connected disability, including ulcerative colitis with pouchitis.  Accordingly, entitlement to TDIU is assigned effective the September 2008 date of claim.  See 38 C.F.R. §§ 3.340, 4.16 (2015).  The criteria for SMC at the (s) rate were also met as of this date, with TDIU assigned for the Veteran's ulcerative colitis with pouchitis, and a separate combined 60 percent rating in effect for the Veteran's lumbosacral spine disability and depression disorder with fatigue.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015); see also Bradley v. Peake, 22 Vet. App. 280 (2009).

Accordingly, an earlier effective date of September 25, 2008 is granted for the award of TDIU and SMC at the (s) rate.


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to February 13, 2013, and in excess of 20 percent as of that date, for ankylosing spondylitis with sacroiliitis is denied. 

An earlier effective date of September 25, 2008 is granted for the award TDIU, subject to the law and regulations governing payment of monetary benefits. 

An earlier effective date of September 25, 2008 is granted for the award SMC at the (s) rate, subject to the law and regulations governing payment of monetary benefits. 



REMAND

The service connection claim for a right shoulder disability must be remanded again for further development.  The Board sincerely regrets the delay, but the remand is necessary to ensure that the claim is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA medical opinion is warranted to assess the likelihood that the Veteran's right shoulder rotator cuff tendonitis, post surgery for a degenerative rotator cuff tear, and degenerative acromioclavicular arthropathy, have been caused or aggravated by service-connected ankylosing spondylitis or ulcerative colitis with pouchitis.  Although the record reflects that the Veteran did not report for a VA examination of his right shoulder, an examination does not appear to be necessary to make this determination.  

There is evidence of record supporting an association between the Veteran's right shoulder disability and his service-connected ankylosing spondylitis or ulcerative colitis with pouchitis.  Specifically, in an October 2008 letter, the Veteran's private treating physician, S. Halista, MD, stated that the Veteran was "more likely" experiencing problems in his shoulder related to chronic inflammation affecting the rotator cuff tendon, noting that other potential contributing factors such as injuries or sports activities were not present in the Veteran's case.  The chronic inflammation has been attributed to the Veteran's service-connected ulcerative colitis with pouchitis.  As Dr. Halista noted, the Veteran had sacroiliac joint inflammation (sacroiliitis) related to his colitis.  Doctor Halista further stated that the Veteran's arthritis or ankylosing spondylitis was related to his inflammatory bowel disease, and that the rotator cuff tendon problems in the right shoulder could also be related.  In other words, Dr. Halista indicated that the right shoulder problems were due to an inflammatory process related to the ankylosing spondylitis, which was initially set in motion by the ulcerative colitis (service connection has been established for ankylosing spondylitis as secondary to the Veteran's colitis).  

The Veteran also submitted several articles stating that rotator cuff damage can be related to arthritis, and that ankylosing spondylitis can involve the shoulders.  One article states that ankylosing spondylitis is a systemic rheumatic disease and thus can lead to inflammation affecting other parts of the body in addition to the spine.  The article further states that patients with ankylosing spondylitis may develop arthritis, pain, or stiffness in other locations of the body including the shoulders. 
Another article states that shoulder lesions in ankylosing spondylitis are common and characterized by rotator cuff tendonitis and on magnetic resonance imaging (MRI) by intense bone edema.  

An April 2009 VA medical opinion concludes that there was no evidence that the Veteran's rotator cuff syndrome was related to his ulcerative colitis, and notes that it was related to "microtrauma" injuries to the shoulders that the Veteran sustained over many years as a letter carrier and that an MRI of the shoulders was negative for underlying synovitis.  This opinion does not account for the above evidence supporting a potential relationship to an inflammatory process initiated by the ankylosing spondylitis (which in turn was caused by the ulcerative colitis) and spreading to other areas such as the shoulder, and which may have caused or aggravated other pathology of the shoulder, including the rotator cuff syndrome. 

Accordingly, a new VA opinion is needed to reconcile the above evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Although there is some favorable evidence of record, it is not sufficient to make an informed decision.  Specifically, Dr. Halista had previously stated in an April 2008 letter that the Veteran's right shoulder problems involving his rotator cuff were probably a "separate issue" with regard to inflammatory spine arthritis or spondylitis.  He noted in this regard that there were no signs of synovitis in any of the extremity joints, as did the April 2009 examiner.  His October 2008 letter, written just a few months later, does not account for this previous finding reflecting the opposite conclusion.  Moreover, his October 2008 opinion appears based in part on the assumption that there were no other potential factors causing or aggravating the Veteran's right shoulder problems, including injury, yet a January 2008 private treatment record reflects that the Veteran had been treated for post traumatic impingement syndrome of the right shoulder ten years earlier, which the Veteran did not recall, and an August 2008 private treatment record reflects that the Veteran wondered if the shoulder problems were due to the repetitive nature of his work as a mail carrier.  The benefit-of-the-doubt rule "is not a means of reconciling actual conflict or a contradiction in the evidence."38 C.F.R. § 3.102.  The articles themselves are not sufficient to apply to the Veteran's case without a supporting medical opinion specific to the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Therefore, a new VA medical opinion must be obtained that satisfactorily addresses these issues. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's right shoulder pathology, including rotator cuff tendonitis, status post surgery for a degenerative rotator cuff tear, and degenerative acromioclavicular arthropathy, has been caused or aggravated by service connected ankylosing spondylitis or ulcerative colitis with pouchitis.  The entire claims file must be made available to the examiner for review. 

In rendering the opinion, the examiner must consider (but need not discuss) the articles submitted by the Veteran indicating that ankylosing spondylitis is an inflammatory process (initially triggered by the Veteran's ulcerative colitis) that can spread beyond the spine into other parts of the body, including the shoulders, and develop into shoulder arthritis and rotator cuff tendonitis.  

The examiner must also consider (but need not discuss) the April 2009 VA examiner's observation that there was no evidence of synovitis, and the fact that the Veteran had a history of post traumatic impingement syndrome of the right shoulder around 1998 (according to a January 2008 private treatment record), and repetitive stress to the shoulder as a mail carrier (according to the April 2009 VA examination report).  

Aggravation: If the examiner concludes that a causal relationship cannot be established, an opinion must be rendered as to whether the ankylosing spondylitis or ulcerative colitis with pouchitis aggravated the Veteran's right shoulder pathology.  Aggravation means any increase in severity of the right shoulder disability above any medically established baseline due to the service-connected ankylosing spondylitis or ulcerative colitis.

If the examiner finds that some, but not all, of the Veteran's right shoulder symptoms or conditions were caused or aggravated by ankylosing spondylitis or ulcerative colitis with pouchitis, the examiner must be specific as to the extent of shoulder disability attributable to the ankylosing spondylitis or ulcerative colitis.

A complete explanation must be provided in support of the conclusions reached.  

2. Then, review the VA medical opinion to ensure that it complies with the above remand directive.  If not, or if the explanation is otherwise inadequate, it must be returned to the examiner for corrective action.

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


